2. Appointment of the Commission (
I would like to warmly congratulate the newly elected College of Commissioners and President Barroso: congratulations to all of you. There is a huge amount of work ahead of us, and the expectations of our citizens are high; it is a time for action and delivery. I will immediately inform the rotating Presidency of the Council and the President of the European Council of the result of our votes and the appointment of the European Commission until 31 October 2014. Thank you very much, and congratulations once again.
(Applause)
Mr President, on behalf of the Council of the European Union, I would very briefly like to congratulate Mr Barroso and the Commission as a whole on the vote of approval, the support and the trust that it has been given by this House, the European Parliament.
In the coming months and years, these two institutions, the Commission and the European Parliament, are going to play a decisive role in confronting the challenges that the European Union is facing: tackling climate change, security, economic globalisation, preventing a crisis such as the one that we are still experiencing, launching the new initiatives and institutions of the Treaty of Lisbon (the citizens' initiative, the solidarity clause and, of course, the European External Action Service).
The Commission and the European Parliament are going to play an essential role in all of these things, and we as the Council want the Commission to work hard. It certainly has many powers, which are not unlimited, as has been said here, but it does, of course, have the power to do what it needs to do. We want the Commission to work quickly and wisely, because this is what the European public wants. Following the period of institutional uncertainty that Europe has experienced, they also want us all to get to work in order to make up for lost time and immediately launch this new political phase, this new situation in Europe, the definitive Europe of the 21st century.
I therefore want to say, Mr Barroso, that your speech was pro-European, and that you will have the full support of the Council, as will the European Parliament, to create more Europe and to bring Europe closer to the citizens represented in Parliament, because the citizens are, ultimately, at the heart of Europe.
Thank you, Mr López Garrido, Secretary of State for European Affairs in the Spanish Government. Thank you. Now Mr Barroso has the floor.
President of the Commission. - Mr President, very briefly I wish to express on my own behalf, and on behalf of all the members of the Commission, my sincerest gratitude for the confidence that has just been placed in us. We are proud and humbled by the vote. We see there is strong support across the political spectrum; this is an important moment for Europe, a real mandate for boldness.
I also want to thank the President of the Council for his warm words. I believe we now have the conditions to go to work. But let me just make a comment. During this vote, I have heard here some remarks and I want to state very clearly that those who compare totalitarian Soviet Union with the European Union do not know what it was to live under dictatorship and they do not know what democracy is.
(Applause)
In the European Union, we have a democratic European Parliament, and this is democracy. In the European Union, we have a European Commission elected by you as the elected representatives of the citizens of Europe, and this is democracy. We believe that, now, with the democratic legitimacy which was given to us by you, by the designation of the democratic governments of all of our 27 Member States, we are proud and confident in working with full determination for the good of democracy in Europe, a Europe which is, in fact, a beacon of freedom in the world.
Voting time is closed, and it is a time for congratulations.
Ladies and gentlemen, we will now proceed to the explanations of vote.
There are 16 Members who wish to give an explanation of vote. I would like to remind you all that the procedure allows them to submit the text in writing, which means that they do not need to hurry their speeches as their points are set out more precisely in the verbatim report of proceedings.
Firstly, we have three explanations of vote regarding the Framework Agreement on relations between the European Parliament and the Commission. Each of the speakers will have one minute.